Citation Nr: 9903121	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-06 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
conjunctivitis, claimed as an eye condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
deviated nasal septum.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1945 to 
October 1945, and from September 1950 to September 1952.

The issues currently on appeal arise from a rating decision 
of December 1996 by the Department of Veterans Affairs (VA) 
San Juan, Puerto Rico, Regional Office (RO).  
Specifically, the RO determined that entitlement to service 
connection for a nervous condition was not warranted, and, in 
addition, determined that new and material evidence had not 
been submitted sufficient to reopen the appellant's claims 
for entitlement to service connection for conjunctivitis 
(claimed as an eye condition) and for deviated nasal septum.  

As will be explained in the Remand portion of this decision, 
the Board of Veterans' Appeals (Board) finds that the issue 
regarding the appellant's claim for service connection for a 
psychiatric disorder is more appropriately stated as set 
forth on the title page of this decision.

In the appellant's substantive appeal and in a VA Form 21-
4138, Statement in Support of Claim, submitted in February 
1997, he indicates that due an inservice jeep accident, he 
was hospitalized and a steel plate was inserted inside his 
head.  He also made reference to other disabilities resulting 
from the accident and that he was now "totally disabled for 
working."  The Board requests that the RO contact the 
appellant and ask him to clarify the specific disabilities 
for which he is claiming service connection, to include 
unemployability benefits.  The RO should thereafter take the 
appropriate action.   



REMAND

A review of the record discloses that the RO, in July 1964, 
originally denied entitlement to service connection for, in 
pertinent part, a psychiatric disorder, specifically 
"conversion reaction, moderate."  The appellant was 
notified that service connection for a conversion reaction 
had been denied and of his appellate rights in a letter dated 
in July 1964.  The record indicates that the appellant did 
not appeal that decision.  Therefore, the July 1964 rating 
decision became final.  See 38 U.S.C.A. § 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.200 (1998).  However, the 
appellant may reporen a final claim by the submission of new 
and material evidence.  38 C.F.R. § 3.156 (1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998). 

In March 1998 certain evidence of record was sent by the 
Board to be translated from Spanish to English.  A review of 
the returned translations reveals that several of the 
documents, which included many private medical statements and 
findings as well as statements supplied by the appellant, 
were noted by the translator to be "illegible" and could 
not be translated.  As these records, particularly the 
private medical records, may prove beneficial in support of 
the appellant's claims, it is the opinion of the Board that 
an additional attempt should be made to translate these 
documents.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to his claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should inform the veteran that 
he has the opportunity to submit 
additional evidence and argument in 
support of his claims.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
The RO should furnish the veteran copies 
of the documents that were in part 
illegible and could not be translated and 
request him to take corrective to insure 
that his statements and those from his 
treating physicians are legible. 

2.  Thereafter, the RO should, following 
any additional development deemed 
necessary, readjudicate the issues 
currently on appeal, to include whether 
new and material evidence has been 
submitted to reopen a claim of service 
connection for a psychiatric disorder.  
The decision should comply with the 
criteria set forth in the Hodge case.   
See also 38 C.F.R. § 3.156(a) (1998).  

If the decision remains adverse to the veteran, he and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond. Thereafter, the 
case should be returned to the Board, if in order.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


